Citation Nr: 0100835	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-21 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES


1. Entitlement to specially adapted housing.

2.  Entitlement to special home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1999 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a brief on appeal, dated in October 2000, the veteran's 
representative raised the issue of entitlement to service 
connection for Parkinson's disease as secondary to medication 
taken by the veteran for his service connected disability, 
and the Board notes that there is medical evidence of record 
of such a relationship.  That issue, which has not been 
adjudicated, is referred to the RO for appropriate action. 


FINDINGS OF FACT

1. The impairment of function of the veteran's lower 
extremities is attributable to non-service connected 
disabilities.

2. The veteran is not blind, and he does not have anatomical 
loss or loss of use of both hands.



CONCLUSION OF LAW

Entitlement to specially adapted housing or a special home 
adaptation grant is not warranted.  38 U.S.C.A. §§ 2101, 5107 
(West 1991); 38 C.F.R. §§  3.809, 3.809(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute. All relevant 
evidence identified by the appellant was obtained and 
considered.  In addition, the veteran was afforded VA 
examinations to assist in the determination of the pending 
claims.  With regard to the adequacy of the examinations, the 
Board notes that the reports of the examinations reflect that 
the VA examiner recorded the past medical history, noted the 
veteran's current complaints, conducted a physical 
examination, and rendered appropriate diagnoses. For these 
reasons, the Board finds that the examinations were adequate 
for rating purposes.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims and the Board will proceed 
to consider the claims on the merits. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A). 

A certificate of eligibility for assistance in acquiring 
specially adapted housing, under 38 U.S.C.A. § 2101(a), 
requires that the veteran must be entitled to service-
connected compensation for permanent and total disability due 
to:

(1)  The loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity, or (3) the loss or loss of use 
of one lower extremity together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair, (4) the loss or 
loss of use of one lower extremity 
together with the loss or loss of use of 
one upper extremity which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. 
§ 2101(b), requires that the veteran is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/20 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101 (West 1991); 38 C.F.R. 
§ 3.809, 3.809(a) (2000).

In the veteran's case, the record reveals that he was 
admitted to a VA medical center in February 1999, with a 
history of diabetic autonomic dysfunction, after a fall.  He 
had a prior history of: diabetes mellitus; coronary artery 
disease, status post myocardial infarction; hypertension; 
drug-induced Parkinsonism; peripheral vascular disease; 
schizophrenia; and brain stem infarction.  His only service 
connected disability was psychological factors affecting low 
back strain and arthritis.  During his VA hospitalization, 
the veteran was evaluated for lower extremity weakness.  A 
consultant in neurology thought that the veteran's ataxia was 
probably multifactorial and secondary to diabetic neuropathy, 
diabetic autonomic dysfunction, orthostatic hypotension, and 
a history of brain stem infarcts.  A consultant in physical 
medicine and rehabilitation also thought that his ataxia was 
most likely due to peripheral neuropathy and autonomic 
neuropathy.  It was thought that the veteran would be able to 
ambulate with a walker.

At a VA examination in May 1999, diagnoses included status 
post cerebral vascular accident, with lower leg weakness, 
bilaterally.  At a VA joints examination in May 1999, a 
history of frequent falls was noted; the diagnosis was 
degenerative joint disease of the lumbosacral spine, pelvis, 
hips, and knees.  At a VA muscles examination, no specific 
muscle injury was found;  the examiner reported that the 
veteran's difficulty ambulating was secondary to Parkinsonian 
symptoms and a previous cerebral vascular accident.

Residuals of a cerebral vascular accident, complications of 
diabetes mellitus, peripheral vascular disease, and 
Parkinsonian symptoms have been determined by treating and 
examining physicians to be the causes of the veteran's ataxia 
and loss of function of the lower extremities.  Because those 
disabilities are not service connected, entitlement to 
specially adapted housing is not established.  Similarly, 
because the veteran is not blind and does not have anatomical 
loss or loss of use of both hands, entitlement to special 
home adaptation grant is not established. 38 U.S.C.A. § 2101; 
38 C.F.R. §§  3.809, 3.809(a).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 



ORDER

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

